Citation Nr: 1316414	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-49 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the left foot, and, if so, whether service connection for osteoarthritis of the left foot is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  The Veteran's military decorations include a Purple Heart Medal with one star, National Defense Service Medal, Vietnam Service Medal with one star, Republic of Vietnam Campaign Medal and Republic of Vietnam Cross of Gallantry with silver star.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing at the Denver, Colorado, RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  A review of the claims file indicates that the Veteran has been treated for bipolar disorder and major depression, along with possible PTSD.  Thus, to ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the claim as service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression and PTSD.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claim will be considered.

The Board notes that a claim of total disability based upon individual unemployability, as a result of the Veteran's claimed acquired psychiatric disorder, has been raised by the record.  See Hearing Transcript at 4.  This issue will be held in abeyance, pending adjudication of the Veteran's service connection claim for an acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression and PTSD and to reopen his claim for service connection for osteoarthritis of the left foot.

As mentioned above, the Veteran has been diagnosed with various psychiatric disorders, for which he receives ongoing treatment.  He alleges generally that his psychiatric issues are related to service.  See, e.g., October 2012 statement from Veteran's wife.  Service records reflect that he served in Vietnam and sustained a gunshot wound in action, for which service-connection is in effect.  Accordingly, an in-service combat stressor will be conceded.  

With regard to the Veteran's osteoarthritis of the left foot, the Veteran has alleged that, while in service, he fell into a hole and bounced back out, injuring his ankle.  See Hearing Transcript at 18.  He carries a current diagnosis of osteoarthritis, for which he receives ongoing treatment.

To date, the Veteran has not had a VA examination for either issue.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Thus, in view of the Veteran's assertions and clinical history of treatment for psychiatric complaints and osteoarthritis of the left foot, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of these claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

Additionally, there may be outstanding pertinent private treatment records.  At the Board hearing, the Veteran reported receiving treatment for his psychiatric disorder from a private physician, Dr. Greenburg.  The Veteran indicated he would secure those records and submit them.  While labeled and unlabeled private treatment notes, dated April 2002 through November 2006 were received subsequent to the hearing, it is unclear exactly who some of these records are from and whether any of these records are from Dr. Greenburg.  Accordingly, the Veteran should clarify whether these were the records he referenced in his hearing.

As the case is being remanded for further development, the RO/AMC should also take the opportunity to obtain any outstanding VA treatment records, as the most recent records are dated June 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records for the Veteran, dated from June 2012, forward.  Any response received in association with this request should be documented in the Veteran's claims file.

2.  Ask the Veteran to identify any private treatment he has received for his claims on appeal, and to provide necessary releases for records of such treatment or evaluation.  The Veteran should clarify whether any of the private medical records dated April 2002 through November 2006 are from Dr. Greenburg, identified by the Veteran at his hearing.  The RO/AMC should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to assess the etiology of his osteoarthritis of the left foot.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  
 
The examiner must review the Veteran's claims file in conjunction with the examination, and must take a detailed history of the injury from the Veteran.  The examiner should express an opinion regarding the likely etiology of the Veteran's osteoarthritis of the left foot, and specifically whether it is at least as likely as not (a 50 percent probability or greater) causally related to an in-service left ankle injury, or is otherwise causally related to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service events discussed below.  

The examiner should determine whether any symptom claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

The examiner should also comment on the occupational impact of any diagnosed psychiatric disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


